Title: From Thomas Jefferson to Albert Gallatin, 27 April 1804
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Dear Sir
            Monticello Apr. 27. 04.
          
          I return you the papers concerning the duties payable in the Western ports, and consider the opinion you have given as a sound one.
          the case of the Louisiana squatters is a serious one from it’s magnitude, yet to be touched with a hand as careful as firm. a proclamation must doubtless precede any act of force. the cases may be analysed in the following gradation.
          1. Squatters since notice of the Treaty of St. Ildefonso, without any authority.
          
          2. Possessions taken under regular forms, but of dates subsequent to notice of the Treaty.
          3. Possessions, under regular forms, of dates prior to that notice, but liable to suspicion of being antedated
          as to the 1st. class there can be no doubt; and little, I think, as to the 2d. the 3d. alone will require care. they may be subdivided into settlements already made, & those which may be now attempted to be made. the last may be prevented with more boldness; but the former would require judgment & temper. yet they are probably the most material to break up. as we are to appoint Commandants to take place Oct. 1. if we should select the best of those, & send him immediately with the powers of a Lieutt. Govr. of Upper Louisa. but under such a title as their laws recognise, I think we might trust him with this power; either giving him original, or appellate powers from the present military officers. among the persons talked of between Genl. Dearborne & myself for future commandants, Thomas Blount is the one who I think possesses the most understanding & discretion. I should not fear to trust him. he might accept perhaps, on an assurance of succeeding as Colo. Commandant. as I shall be with you in a fortnight, it may be thought of till then. I meant to be understood in my former letter that tho’ W.C.N. had wished to be allowed to make up his mind finally after arriving at the spot, yet when I informed him that could not be, he came at once to a decision to accept. he wishes to be there as soon as possible, because he fears the putting the office in order may take considerable time, and detain him there in the sickly season, which he would much dread in the beginning. consequently the sooner the change can now be made & notified to him the better. Accept my affectionate salutations & assurances of great respect.
          
            Th: Jefferson
          
        